Case: 3:20-cv-00113-MJN-MRM Doc #: 31 Filed: 04/09/21 Page: 1 of 4 PAGEID #: 1753




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


LARRY E. BROWN, II,

                         Petitioner,                 :    Case No. 3:20-cv-113

       - vs -                                             District Judge Douglas R. Cole
                                                          Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution,

                                                     :
                         Respondent.


                DECISION AND ORDER ON RECONSIDERATION


       This habeas corpus case, brought pro se by Petitioner Larry Brown under 28 U.S.C. § 2254,

is before the Court on Petitioner’s Motion to Reconsider (ECF No. 30) the Court’s denial of his

prior Motion to Stay this case and hold it in abeyance pending the outcome of a motion for new

trial to be filed in the Preble County Court of Common Pleas sometime in the next ninety to 120

days (i.e. not later than July 30, 2021)(ECF No. 28). The current posture of this case, absent a

stay, is that it would be ripe for decision when Petitioner files his reply on May 14, 2021, at the

end of a ninety-day extension of the time for reply previously set (See ECF No. 27).

       In seeking a stay, Petitioner relied on Rhines v. Weber, 544 U.S. 269 (2005), where the

Supreme Court recognized the authority of District Courts to stay habeas corpus cases to allow

exhaustion, but also held:

                 [S]tay and abeyance should be available only in limited
                 circumstances. Because granting a stay effectively excuses a
                 petitioner's failure to present his claims first to the state courts, stay

                                                     1
Case: 3:20-cv-00113-MJN-MRM Doc #: 31 Filed: 04/09/21 Page: 2 of 4 PAGEID #: 1754




                  and abeyance is only appropriate when the district court determines
                  there was good cause for the petitioner's failure to exhaust his claims
                  first in state court. Moreover, even if a petitioner had good cause for
                  that failure, the district court would abuse its discretion if it were to
                  grant him a stay when his unexhausted claims are plainly meritless.
                  Cf. 28 U.S.C. § 2254(b)(2) ("An application for a writ of habeas
                  corpus may be denied on the merits, notwithstanding the failure of
                  the applicant to exhaust the remedies available in the courts of the
                  State"). . . .

                  On the other hand, it likely would be an abuse of discretion for a
                  district court to deny a stay and to dismiss a mixed petition if the
                  petitioner had good cause for his failure to exhaust, his unexhausted
                  claims are potentially meritorious, and there is no indication that the
                  petitioner engaged in intentionally dilatory litigation tactics.

Id. at 277-278.

       Petitioner claimed that there is new evidence to support a new trial to be found in the

records of the case of Britney Hager v. Scott Vosler, et al., Case No. 18 CV 031518, pending in

the Court of Common Pleas of Preble County and alleging, as best the Magistrate Judge can tell

from the documents filed by Petitioner, that Dr. Vosler knew of the child sexual abuse at issue in

this case and, although a mandatory reporter, did not report it to the required public authorities.

Although that case has been pending for the better part of three years, Petitioner avers that he only

recently discovered its pendency and has gradually been receiving documents from the case

obtained by him from counsel whom he has retained for that purpose.

       The Court denied the stay for three reasons. First, the Preble County Court of Common

Pleas had not yet accepted Brown’s new trial motion. In fact, he had not yet filed it. Second,

Brown had not shown that the documents in question were in fact material which should have been

produced under Brady v. Maryland, 373 U.S. 83 (1963). Third, Brown’s Motion assumed,

incorrectly, that because this Court could take judicial notice of records in the Hager case, that




                                                     2
Case: 3:20-cv-00113-MJN-MRM Doc #: 31 Filed: 04/09/21 Page: 3 of 4 PAGEID #: 1755




those records would be admissible in evidence in this habeas case (Decision, ECF No. 29., PageID

1676-77).

        Brown now renews his Motion to Stay and claims he has received yet more Brady material

and that there is more to come (ECF No. 30, PageID 1678). He acknowledges that he has not yet

filed the motion for new trial. Id. at PageID 1682.

        The Court is not persuaded that its prior Decision was in error. Petitioner has filed two

prior motions for new trial in the Preble County Court of Common Pleas, both of which have been

denied with the denials affirmed on appeal.          Both of those motions involved Brady claims.

Because Ohio has no absolute time or number limit on motions for leave to file delayed motions

for new trial, it is theoretically possible for a defendant to continue to file such motions indefinitely.

This Court has no desire to intrude on Petitioner’s rights under Ohio R. Crim. P. 33; he is free to

seek relief from the Preble County Court as he projects doing. That Court having tried the criminal

case in the first instance is in a better position than this Court to decide whether whatever Petitioner

now wants to present would have made a difference.

        However, the possibility of such a delayed motion for leave to file a motion for new trial

is not good cause under Rhines v. Weber, 544 U.S. 269 (2005). “Staying a federal habeas petition

frustrates AEDPA’s objective of encouraging finality by allowing a petitioner to delay the

resolution of federal proceedings. Id. at 277-278. The requirement of exhausting state court

remedies was not intended to empower a habeas petitioner to delay decision on his petition by

filing repeated state court proceedings when he has had ample opportunity to exhaust in the past.

        When Brown files his proposed new motion for leave to file a delayed motion for new trial,

the Preble County judge will have an opportunity to decide whether Brown has been sufficiently

diligent to warrant consideration of yet another new trial motion. If Preble County accepts the



                                                    3
Case: 3:20-cv-00113-MJN-MRM Doc #: 31 Filed: 04/09/21 Page: 4 of 4 PAGEID #: 1756




new trial motion, this Court is prepared to reconsider at that time whether to stay this matter.

However at present Respondent has filed a Return of Writ which raises significant procedural

defenses to Brown’s claims to which he must respond in his reply/traverse. Brown has been given

a significant extension of time to file that document and it is now due by May 14, 2021. Petitioner

is encouraged to focus on the issue raised by Respondent’s Return. His renewed motion to stay is

DENIED.



April 9, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                4
